DETAILED ACTION

The following is an Allowance in response to Applicant's amendment and remarks filed on 1/6/2022 and interview held with Mr. Christian Ehret (69,743) on 1/19/22.  An examiner’s amendment is included which amends claims 1, 8, 15 and 22. Claims 1-5, 8-12, 15-18, 22 are currently pending and have been allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christian Ehret (69,743) on 1/19/22.

Amendments to the Claims:


Listing of Claims:

1.	(Currently Amended) A computer-implemented method for generating location-based risk assessments of service provider transaction requests, the method comprising:
receiving, with at least one processor and from a service provider system, a plurality of transaction requests for a plurality of transactions between the service 
generating, with at least one processor, at least one risk score for each transaction request of the plurality of transactions based at least partially on the transaction request, the route associated with the transaction request, and historical transaction data, wherein generating the at least one risk score for each transaction request comprises processing the transaction request and the route associated with the transaction request with at least one machine-learning model configured to generate the at least one risk score, the at least one machine-learning model based on historical transaction data, the at least one machine-learning model trained to generate the at least one risk score based on a weighted comparison of at least one transaction parameter of the transaction request to a value, and wherein the at least one transaction parameter is weighted based on a transaction history of the user; and
communicating, with at least one processor, the at least one risk score for each transaction request of the plurality of transactions to the service provider system, wherein each transaction request comprises at least one transaction authorization request message in an electronic payment processing system, and wherein the at least one risk score is communicated to the service provider system in at least one transaction authorization response message,
wherein communicating the at least one risk score for each transaction request of the plurality of transaction requests to the service provider system causes the service provider system to: 
de-prioritize at least one transaction request of the plurality of transactions in a resolution queue of the service provider system based at least partially on the at least one risk score for the at least one transaction request satisfying a threshold ; and
display, on a mobile device associated with personnel of a service provider associated with the service provider system and based on the resolution queue, a plurality of routes simultaneously on an image of a geographic region based on the resolution queue, each route of the plurality of routes comprising a 

2.	The computer-implemented method of claim 1, wherein generating the at least one risk score comprises:
determining, with at least one processor, at least one range of standard transaction times for the route based on the historical transaction data;
determining, with at least one processor, that at least one time of at least one transaction falls within the range of standard transaction times; and
in response to determining that the at least one time of the at least one transaction falls within the at least one range of standard transaction times, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score.

3.	The computer-implemented method of claim 1, wherein generating the at least one risk score comprises:
determining, with at least one processor, that at least one time of at least one transaction or at least one requested time for the at least one requested service is within at least one predetermined time range of at least one previous transaction; and
in response to determining that the at least one requested time is within the at least one predetermined time range, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score.

4.	The computer-implemented method of claim 1, wherein generating the at least one risk score comprises:

determining, with at least one processor, that the at least one distance satisfies at least one distance threshold; and
in response to determining that the at least one distance satisfies the at least one distance threshold, increasing the at least one risk score or increasing at least one weighted parameter used to generate the at least one risk score.

5.	The computer-implemented method of claim 1, wherein the at least one transaction request of the plurality of transaction requests comprises at least one transaction value, at least one transaction time, the route, and historical service request data for at least one user of the plurality of users.

6.	(Cancelled).

7.	(Cancelled).

8.	(Currently Amended) A system for generating location-based risk assessments of service provider transaction requests, the system comprising at least one processor configured or programmed to:
receive, from a service provider system, a plurality of transaction requests for a plurality of transactions between the service provider system and a plurality of users for at least one requested service, each transaction request of the plurality of transaction requests identifying one requested service associated with a route having a starting location and an ending location;
generate at least one risk score for each transaction request of the plurality of transactions based at least partially on the transaction request, the route associated with the transaction request, and historical transaction data, wherein the at least one risk score is generated for each transaction request by processing the transaction request and the route associated with the transaction request with at least one machine-learning model configured to generate the at least one risk score, the at least one machine-learning model based on historical transaction data, the at least one machine-learning model trained to generate the at least one risk score based on a weighted comparison of at least one transaction parameter of the transaction request to a value, and wherein the at least one transaction parameter is weighted based on a transaction history of the user; and
communicate the at least one risk score for each transaction request of the plurality of transactions to the service provider system, wherein each transaction request comprises at least one transaction authorization request message in an electronic payment processing system, and wherein the at least one risk score is communicated to the service provider system in at least one transaction authorization response message,
wherein communicating the at least one risk score for each transaction request of the plurality of transaction requests to the service provider system causes the service provider system to: 
de-prioritize at least one transaction request of the plurality of transaction requests in a resolution queue of the service provider system based at least partially on the at least one risk score for the at least one transaction request satisfying a threshold; and
simultaneously display, on a mobile device associated with personnel of a service provider associated with the service provider system, a plurality of routes on an image of a geographic region, the plurality of routes identified based on the resolution queue of priority, each route of the plurality of routes comprising a display of a starting location, an ending location, and a line connecting the starting location with the ending location, wherein a first line for a first route of the plurality of routes appears visually distinct from a second line for a second route of the plurality of routes, and wherein each route of the plurality of routes comprises at least one indication of an estimated risk for each route of a plurality of routes associated with the plurality of transaction requests based on the at least one risk score for the transaction request associated with each route of the plurality of routes, such that a plurality of indications of estimated risks for 

9.	The system of claim 8, wherein generating the at least one risk score comprises:
determining, with at least one processor, at least one range of standard transaction times for the route based on the historical transaction data;
determining, with at least one processor, that at least one time of at least one transaction falls within the at least one range of standard transaction times; and
in response to determining that the at least one time of the at least one transaction falls within the at least one range, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score.

10.	The system of claim 8, wherein generating the at least one risk score comprises:
determining that at least one time of at least one transaction or at least one requested time for the at least one requested service is within at least one predetermined time range of at least one previous transaction; and
in response to determining that the at least one requested time is within the at least one predetermined time range, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score.

11.	The system of claim 8, wherein generating the at least one risk score comprises:
determining at least one distance between the starting location and the ending location; 
determining that the at least one distance satisfies at least one distance threshold; and
in response to determining that the at least one distance satisfies the at least one distance threshold, increasing the at least one risk score or increasing at least one weighted parameter used to generate the at least one risk score.

12.	The system of claim 8, wherein the at least one transaction request of the plurality of transaction requests comprises at least one transaction value, at least one transaction time, the route, and historical service request data for at least one user of the plurality of users.

13.	(Cancelled).

14.	(Cancelled).

15.	(Currently Amended) A computer program product for generating location-based risk assessments of service provider transaction requests, the computer program product comprising at least one non-transitory machine-readable medium comprising instructions, which, when executed by at least one processer, cause the at least one processor to: 
receive, from a service provider system, a plurality of transaction requests for a plurality of transactions between the service provider system and a plurality of users for at least one requested service, each transaction request of the plurality of transaction requests identifying one requested service associated with a route having a starting location and an ending location;
generate at least one risk score for each transaction request of the plurality of transactions based at least partially on the transaction request, the route associated with the transaction request, and historical transaction data, wherein the at least one risk score is generated for each transaction request by processing the transaction request and the route associated with the transaction request with at least one machine-learning model configured to generate the at least one risk score, the at least one machine-learning model based on historical transaction data, the at least one machine-learning model trained to generate the at least one risk score based on a weighted comparison of at least one transaction parameter of the transaction request to a value, and wherein the at least one transaction parameter is weighted based on a transaction history of the user; and

wherein communicating each transaction request of the plurality of transaction requests to the service provider system causes the service provider system to:
de-prioritize at least one transaction request of the plurality of transaction requests in a resolution queue of the service provider system based at least partially on the at least one risk score for the at least one transaction request satisfying a threshold; and
simultaneously display, on a mobile device associated with personnel of at least one service provider, a plurality of routes on an image of a geographic region, the plurality of routes identified based on the resolution queue, each route of the plurality of routes comprising a display of a starting location, an ending location, and a line connecting the starting location with the ending location, wherein a first line for a first route of the plurality of routes appears visually distinct from a second line for a second route of the plurality of routes, and wherein each route of the plurality of routes comprises at least one indication of an estimated risk for each route of a plurality of routes associated with the plurality of transaction requests based on the at least one risk score for each transaction request associated with each route of the plurality of routes such that a plurality of indications of estimated risks for the plurality of routes are simultaneously displayed on the image of the geographic region on the mobile device.


determining, with at least one processor, at least one range of standard transaction times for the route based on the historical transaction data;
determining, with at least one processor, that at least one time of at least one transaction falls within the at least one range of standard transaction times; and
in response to determining that the at least one time of the at least one transaction falls within the at least one range, reducing the at least one risk score or reducing at least one weighted parameter used to generate the risk score.

17.	The computer program product of claim 15, wherein generating the at least one risk score comprises:
determining that at least one time of at least one transaction or at least one requested time for the at least one requested service is within at least one predetermined time range of at least one previous transaction; and
in response to determining that the at least one requested time is within the at least one predetermined time range, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score.

18.	The computer program product of claim 15, wherein generating the at least one risk score comprises:
determining at least one distance between the starting location and the ending location; 
determining that the at least one distance satisfies at least one distance threshold; and
in response to determining that the at least one distance satisfies the at least one distance threshold, increasing the at least one risk score or increasing a weighted parameter used to generate the at least one risk score.

19.	(Cancelled).



21.	(Cancelled).

22.	(Currently Amended) The computer-implemented method of claim 1 

23.	(Cancelled).

24.	(Cancelled).


REASONS for ALLOWANCE

Claims 1-5, 8-12, 15-18, 22, as amended herein, are allowed.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christian Ehret (69,743) on 1/19/22.
Claims 1-5, 8-12, 15-18, 22 are eligible subject under 35 U.S.C. 101 because the claims are necessarily rooted in technology   Claims 1-5, 8-12, 15-18, 22 are allowable over the art because the prior art does not teach displaying routes based on risk scores in the context of deprioritizing transaction requests and generating location based risk assessments of service provider transaction requests and  wherein generating the at least one risk score for each transaction request comprises processing the transaction request and the route associated with the transaction request with at least one machine-learning model configured to generate the at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Chamberlain et al. (US 2019/0318358 A1), a system to receive a request from a user device to initiate an electronic transaction to a beneficiary, identify a risk associated with the beneficiary, calculate a risk score for the electronic transaction based on the risk, transmit a notification to the user device, wherein the notification causes display of one or more mitigation activities for reducing the risk, receive data from the user device associated 

B. Kisovskiy et al. (US 2018/0342034 A1), an on-demand transportation management system that can receive transport requests in connection with an on-demand transportation service, each transport request indicating a start location and a destination where the system can determine a set of candidate vehicles to service each transport request, and can further determine a non-trip risk value for servicing the transport request

C. Barkai et al. (US 2011/0093188 A1), a method for visualizing shared route information by receiving a route query from a user and retrieving multiple route results for the query for display as an overlay on a map and processing the route results for display by dividing each route result into sub-routes, wherein a sub-route is a portion of a route between intersections with other routes and aggregating the sub-routes across the route results

D. Pulak et al. (US 2012/0143616 A1), a method of transaction management may include receiving, via a network, an indication of a transaction error and determining, using electronically stored transaction rules and data, a classification of the transaction error based at least in part on the received indication of the transaction error where presenting a 

E. Bermudez-Cisneros et al. (US 2019/0347666 A1), a method for a device that may receive, from a server device, a real-time notification indicating that a field of a user account is being modified. The field may include personal information of a user associated with the user account and/or information identifying authorized users of the user account and may may receive, from a user device, a request associated with a high-risk transaction involving the user account. The device may determine a risk score indicating a likelihood of the high-risk transaction being performed by an unauthorized user


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20040236692 A1




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624